Case: 15-10342   Date Filed: 02/11/2016   Page: 1 of 6


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-10342
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 0:14-cr-60170-BB-1




UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

ANTONIO JAMES,
a.k.a. "T",

                                                        Defendant-Appellant.



                     ________________________


              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (February 11, 2016)
             Case: 15-10342   Date Filed: 02/11/2016   Page: 2 of 6


Before TJOFLAT, JILL PRYOR, and EDMONDSON, Circuit Judges.



PER CURIAM:



     Antonio James appeals his 36-month sentence, which was imposed

after James pleaded guilty to possession of a short-barreled rifle, in

violation of 26 U.S.C. § 5861(d). On appeal, James argues that the

district court erred in applying a four-level sentencing enhancement,

pursuant to U.S.S.G. § 2K2.1(b)(4)(B), for James’s possession of a gun

with an obliterated serial number. No reversible error has been shown;

we affirm.

     We review the district court’s conclusions of law de novo and the

findings of fact that support a sentencing enhancement for clear error.

United States v. Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010). We

review with “due deference” the district court’s application of the

sentencing guidelines to the facts. Id. Under this standard, we will not

reverse unless we are “left with a definite and firm conviction that a

mistake has been committed.” Id.


                                      2
            Case: 15-10342   Date Filed: 02/11/2016   Page: 3 of 6


     Under the sentencing guidelines, a defendant receives a four-level

enhancement if his offense involved a gun with “an altered or obliterated

serial number.” U.S.S.G. § 2K2.1(b)(4)(B). The guidelines provide

expressly that this enhancement “applies regardless of whether the

defendant knew or had reason to believe that the firearm . . . had an

altered or obliterated serial number.” Id., comment. (n.8(B)).

     The district court committed no error in applying a section

2K2.1(b)(4)(B) enhancement. James stipulated that he possessed a

commercially-manufactured gun with no identifiable serial number. On

these facts, James was eligible for the sentencing enhancement.

     James contends, however, that the enhancement is inapplicable

because the serial number on the gun had not been “altered or

obliterated” intentionally: the serial number was merely “worn down.”

Nothing in the plain language of the guideline provision requires the

serial number to have been tampered with intentionally. Instead, the

guidelines impose strict liability on a defendant for possessing a gun

with an “obliterated” serial number, even if the defendant had no

knowledge or reason to know about the condition of the serial number.
                                     3
             Case: 15-10342   Date Filed: 02/11/2016   Page: 4 of 6


See id. The guidelines make no distinction between serial numbers that

have been obliterated intentionally from those numbers that have

otherwise been obliterated by forces of nature. James cites no legal

support for his interpretation of section 2K2.1(b)(4)(B); and we have

found no cases in which this Court, the United States Supreme Court, or

another circuit court has interpreted the enhancement to require an

intentional act.

      James also contends that the government breached the plea

agreement when it sought an enhancement under section

2K2.1(b)(4)(B). James bases his argument on evidence of a series of

emails between his former defense counsel and the prosecutor, in which

James contends that the prosecutor implied that the government would

seek no enhancement.

      In determining whether the government breached a plea

agreement, we must determine “whether the government’s actions are

inconsistent with what the defendant reasonably understood when he

entered his guilty plea.” United States v. Al-Arian, 514 F.3d 1184, 1191

(11th Cir. 2008).
                                      4
            Case: 15-10342   Date Filed: 02/11/2016   Page: 5 of 6


     James’s written plea agreement contains an integration clause

stating that the plea agreement represents “the entire agreement and

understanding” between James and the government and that “no other

agreements, promises, representations, or understandings” exist. The

plea agreement is silent about enhancement under section

2K2.1(b)(4)(B). Also, at the change-of-plea hearing, James testified that

(1) the plea agreement represented the entire understanding that he had

with the government and (2) his guilty plea was not being made in

reliance on promises or assurances not contained in the plea agreement.

     In the light of these facts, James could not have relied reasonably

on his mistaken understanding that the government would seek no

enhancement. See Al-Arian, 514 F.3d at 1191-93 (defendant could not

understand reasonably that he would be immune from future testimony

when the plea agreement contained no provision about future testimony,

the plea agreement contained an integration clause, and defendant

testified at the plea hearing that his plea was not made in reliance on

promises or inducements made outside of the plea agreement). Nothing

in James’s plea agreement prohibited the government from seeking an
                                     5
             Case: 15-10342   Date Filed: 02/11/2016   Page: 6 of 6


enhancement under section 2K2.1(b)(4)(B); the government committed

no breach.

     AFFIRMED.




                                      6